    Case 8:21-cv-00607-DOC-JDE Document 1 Filed 03/31/21 Page 1 of 15 Page ID #:1



           1 STEPHEN M. HAYES (SBN 83583)

           2
               RYAN Z. KELLER (SBN 249193)
               HAYES SCOTT BONINO ELLINGSON
           3   GUSLANI SIMONSON & CLAUSE LLP
           4
               999 Skyway Road, Suite 310
               San Carlos, California 94070
           5   Telephone:650.637.9100
           6   Facsimile: 650.637.8071

           7 Attorneys for Plaintiff

           8 MASSACHUSETTS BAY INSURANCE COMPANY

           9
                                       UNITED STATES DISTRICT COURT
          10
                                    CENTRAL DISTRICT OF CALIFORNIA
          11
                                               SOUTHERN DIVISION
          12

          13 MASSACHUSETTS BAY                              CASE NO.:
          14 INSURANCE COMPANY,
                                                            COMPLAINT FOR
          15                      Plaintiff,                DECLARATORY RELIEF;
                                                            DEMAND FOR JURY TRIAL
          16         v.

          17 NEUROPATHY SOLUTIONS, INC.
             dba SUPERIOR HEALTH CENTERS;
          18 and DOES 1-100, inclusive,

          19                  Defendants.

          20

          21
                     Plaintiff MASSACHUSETTS BAY INSURANCE COMPANY (“MBIC” or
          22
               “Plaintiff”) complains of Defendants, and each of them, as follows:
          23

          24                                     THE PARTIES
          25
                     1.    At all times mentioned herein, MBIC has been, and still is, a corporation
          26
               of the State of Massachusetts, being incorporated under the laws of Massachusetts,
          27

          28 and has had and continues to have its principal place of business in Massachusetts.
1806890                                               -1-
                          COMPLAINT FOR DECLARATORY RELIEF and DEMAND FOR JURY TRIAL
    Case 8:21-cv-00607-DOC-JDE Document 1 Filed 03/31/21 Page 2 of 15 Page ID #:2



           1          2.     MBIC is informed and believes, and on that basis alleges that at all
           2
               times mentioned herein, Defendant Neuropathy Solutions, Inc. dba Superior Health
           3

           4 Centers (“Neuropathy” or “Defendant”) has been, and still is domiciled in California

           5 and resides for venue purposes in Irvine, California in Orange County and is subject

           6
               to personal jurisdiction in this district.
           7

           8                               JURISDICTION AND VENUE

           9          3.     This is an action for declaratory relief pursuant to 28 U.S.C. §§ 2201 et
          10
               seq. Original jurisdiction in this matter is based upon 28 U.S.C. § 1332 due to the
          11

          12 complete diversity of citizenship of the parties and the matter in controversy exceeds

          13 $75,000, exclusive of interest and costs. Further, original jurisdiction is proper under

          14
               the Declaratory Judgment Act, 28 U.S.C. §§ 2201 et seq.
          15

          16          4.     The amount in controversy, exclusive of interest and costs, exceeds the

          17 value of $75,000 since the underlying complaint seeks special and general damages

          18
               for medical treatment resulting in multiple surgeries and permanent paraplegia and
          19

          20 Defendants seek defense and indemnity based on an insurance policy issued by

          21 MBIC that had a liability limit per occurrence of $2,000,000.00.

          22
                      5.     Pursuant to 28 U.S.C. § 1391, venue in this district is proper because
          23

          24 Neuropathy resides and has its principal place of business in Irvine, California in

          25 Orange County and all defendants are residents of the State of California. Further, a

          26
               substantial part of the events or omissions giving rise to the claim for insurance
          27

          28 coverage occurred within Irvine, California in Orange County because the MBIC
1806890                                                -2-
                           COMPLAINT FOR DECLARATORY RELIEF and DEMAND FOR JURY TRIAL
    Case 8:21-cv-00607-DOC-JDE Document 1 Filed 03/31/21 Page 3 of 15 Page ID #:3



           1 insurance policy was issued to Neuropathy there.

           2
                                              GENERAL ALLEGATIONS
           3

           4      A.         The Underlying Lawsuit

           5         6.      Rigoberto Bernal (“Bernal”) alleges that in September 2019, he attended
           6
               an “informational sales pitch” from Neuropathy Solutions dba Superior Health
           7

           8 Centers (“Neuropathy”) wherein he was told that stem cell injections would cure pain

           9 and mobility limitations in his knees. Bernal agreed to proceed with the stem cell

          10
               treatment and went to Neuropathy on October 9, 2019 for treatment.
          11

          12           7.    Bernal alleges that on October 9, 2019, he went to Neuropathy for his

          13 treatment. At Neuropathy, he was treated by Nurse Benson. Bernal alleges that

          14
               Nurse Benson inappropriately injected Mr. Bernal with CoreCyte and Polycyte,
          15

          16 which Bernal claims did not contain live stem cells and are not FDA approved for the

          17 prevention or treatment of any disease, including knee pain/arthritis. Bernal alleges

          18
               that Ralph Highshaw, M.D. and Elite Medical Group, PC were to facilitate and
          19

          20 oversee the medical treatment at Neuropathy.

          21         8.      Bernal alleges that after the injections, he had a fever and was in pain.
          22
               He went to the hospital where he was diagnosed with septic infections and renal
          23

          24 failure. Bernal alleges he underwent numerous surgeries and is now permanently

          25 paraplegic.

          26
                     9.      On September 9, 2020, Rigoberto Bernal and his wife, Marilena Bernal,
          27

          28 filed a lawsuit against Neuropathy, Ralph Highshaw, M.D., Elite Medical Group, PC,
1806890                                                 -3-
                            COMPLAINT FOR DECLARATORY RELIEF and DEMAND FOR JURY TRIAL
    Case 8:21-cv-00607-DOC-JDE Document 1 Filed 03/31/21 Page 4 of 15 Page ID #:4



           1 and Nurse Alexa Benson, in the Superior Court, Riverside County, entitled “Bernal v.

           2
               Highshaw, et al. (Cae No. RIC2003600.”) The lawsuit alleges causes of action for
           3

           4 Negligence – Medical Malpractice, Negligence – Failure to Warn, Loss of

           5 Consortium, Financial Elder Abuse, and Fraud. (“Underlying Lawsuit.”)

           6
                  B.          Defendant’s Insurance Policy with MBIC
           7

           8           10. MBIC issued a Commercial General Liability insurance policy to

           9 Defendant, policy number 0D3-D903901-00 with effective dates of May 1, 2019 to

          10
               May 1, 2020 (“the Policy”). (Exhibit A.) The policy limits are $2,000,000 per
          11

          12 occurrence.

          13           11.    The Policy’s Liability section includes an insuring agreement which
          14
               provides in relevant part:
          15

          16
                              We will pay those sums the insured
          17
                              becomes legally obligated to pay as
          18

          19                  damages because of "bodily injury",
          20
                              "property damage" or "personal and
          21
                              advertising injury" to which this insurance
          22

          23                  applies. We will have the right and duty to
          24
                              defend the insured against any "suit"
          25

          26
                              seeking those damages. However, we will

          27                  have no duty to defend the insured against
          28
1806890                                                  -4-
                             COMPLAINT FOR DECLARATORY RELIEF and DEMAND FOR JURY TRIAL
    Case 8:21-cv-00607-DOC-JDE Document 1 Filed 03/31/21 Page 5 of 15 Page ID #:5



           1         any "suit" seeking damages for "bodily
           2
                     injury", "property damage" or "personal
           3

           4
                     and advertising injury", to which this

           5         insurance does not apply. We may, at our
           6
                     discretion, investigate any "occurrence" or
           7

           8         any offense and settle any claim or "suit"

           9         that may result.
          10
                     …
          11

          12         b. This insurance applies:

          13           (1) To "bodily injury" and "property
          14
                             damage" only if:
          15

          16                 (a) The "bodily injury" or "property

          17                    damage" is caused by an
          18
                                "occurrence" that takes place in
          19

          20                    the "coverage territory";
          21                  …
          22
                       (2)    To "personal and advertising injury"
          23

          24                  caused by an offense arising out of
          25                  your business, but only if the offense
          26
                              was committed in the "coverage
          27

          28                  territory" during the policy period.
1806890                                        -5-
                   COMPLAINT FOR DECLARATORY RELIEF and DEMAND FOR JURY TRIAL
    Case 8:21-cv-00607-DOC-JDE Document 1 Filed 03/31/21 Page 6 of 15 Page ID #:6



           1         B. Exclusions
           2
                             …
           3

           4         a.      Expected or Intended Injury

           5                 “Bodily injury" or "property damage"
           6
                              expected or intended from the
           7

           8                  standpoint of the insured. ***

           9                 …
          10
                     j. Professional Services
          11

          12              "Bodily injury", "property damage", "personal and
          13
                          advertising      injury" caused by the rendering of or
          14

          15
                          failure to render any professional service, advice or

          16              instruction:
          17
                             (1) By you; or
          18

          19                 (2) On your behalf; or
          20
                             (3) From whom any of you assumed liability by
          21
                             reason of a      contract or agreement, regardless of
          22

          23                 whether any such service, advice or instruction is
          24
                             ordinary to any insured’s profession.
          25

          26                  Professional services include but are not limited to:
          27
                             …
          28
1806890                                        -6-
                   COMPLAINT FOR DECLARATORY RELIEF and DEMAND FOR JURY TRIAL
    Case 8:21-cv-00607-DOC-JDE Document 1 Filed 03/31/21 Page 7 of 15 Page ID #:7



           1                 (8) Any health or therapeutic service treatment, advice
           2
                                or    instruction;
           3

           4
                               …

           5                     This exclusion applies even if a claim
           6
                                 alleges negligence or other
           7

           8                     wrongdoing in the supervision, hiring,

           9                     employment, training or monitoring of
          10
                                 others by an insured, if the
          11

          12                     "occurrence" which caused the "bodily

          13                     injury" or "property damage", or the
          14
                                 offense which caused the "personal
          15

          16                     and advertising injury", involved the

          17                     rendering of or failure to render any
          18
                                 professional service.
          19

          20       The Liability section contains the following relevant definitions as amended by
          21 the Businessowners Liability Special Broadening Endorsement:

          22
                             3. "Bodily injury" means bodily injury,
          23

          24                       sickness or disease sustained by a
          25                       person, including death resulting from any
          26
                                   of these at any time. "Bodily injury"
          27

          28                       includes mental anguish or other mental
1806890                                            -7-
                       COMPLAINT FOR DECLARATORY RELIEF and DEMAND FOR JURY TRIAL
    Case 8:21-cv-00607-DOC-JDE Document 1 Filed 03/31/21 Page 8 of 15 Page ID #:8



           1                   injury resulting from "bodily injury".
           2
                          …
           3

           4
                           13. "Occurrence" means an accident,

           5                    including continuous or repeated
           6
                                exposure to substantially the same
           7

           8                    general harmful conditions.

           9               …
          10
                           14. "Personal and advertising injury" means
          11

          12                    injury, including consequential "bodily

          13                    injury", arising out of one or more of the
          14
                                following offenses:
          15

          16                    a. False arrest, detention or

          17                      imprisonment;
          18
                                b. Malicious prosecution or abuse of process;
          19

          20                   c. The wrongful eviction from, wrongful
          21                      entry into, or invasion of the right of
          22
                                  private occupancy of a room, dwelling
          23

          24                      or premises that a person occupies,
          25                      committed by or on behalf of its
          26
                                  owner, landlord or lessor;
          27

          28                   d. Oral or written publication, in any
1806890                                        -8-
                   COMPLAINT FOR DECLARATORY RELIEF and DEMAND FOR JURY TRIAL
    Case 8:21-cv-00607-DOC-JDE Document 1 Filed 03/31/21 Page 9 of 15 Page ID #:9



           1                    manner, of material that slanders or
           2
                                libels a person or organization or
           3

           4
                                disparages a person's or

           5                    organization's goods, products or
           6
                                services;
           7

           8                 e. Oral or written publication, in any

           9                   manner, of material that violates a
          10
                               person's right of privacy;
          11

          12                 f. The use of another's advertising idea

          13                   in your "advertisement"; or
          14
                             g. Infringing upon another's copyright,
          15

          16                   trade dress or slogan in your "advertisement".

          17                 h. "Discrimination" (unless insurance thereof is
          18
                               prohibited by law) that results in injury to the
          19

          20                   feelings or reputation of a natural person,
          21                   but only if such "discrimination" is:
          22
                               (1) Not done intentionally by or at the
          23

          24                      direction of:
          25
                                 (a)    The insured;
          26

          27                     (b)   Any officer of the corporation,
          28
1806890                                        -9-
                   COMPLAINT FOR DECLARATORY RELIEF and DEMAND FOR JURY TRIAL
  Case 8:21-cv-00607-DOC-JDE Document 1 Filed 03/31/21 Page 10 of 15 Page ID #:10



           1                            director, stockholder, partner or
           2
                                        member of the insured; and
           3

           4
                               (2) Not directly or indirectly related to an

           5                         "employee", not to the employment,
           6
                                     prospective employment or termination
           7

           8                         of any person or persons by an insured.

           9              …
          10
                          17. "Property damage" means:
          11

          12                  a. Physical injury to tangible property,

          13                     including all resulting loss of use of
          14
                                that property. All such loss of use
          15

          16                    shall be deemed to occur at the time

          17                    of the physical injury that caused it;
          18
                                or
          19

          20                  b. Loss of use of tangible property that
          21                    is not physically injured. All such
          22
                                loss of use shall be deemed to
          23

          24                    occur at the time of the
          25                    "occurrence" that caused it.
          26
                                 …
          27

          28               "Discrimination" means the unlawful
1806890                                       -10-
                  COMPLAINT FOR DECLARATORY RELIEF and DEMAND FOR JURY TRIAL
  Case 8:21-cv-00607-DOC-JDE Document 1 Filed 03/31/21 Page 11 of 15 Page ID #:11



           1                        treatment of individuals based upon race,
           2
                                    color, ethnic origin, gender, religion, age,
           3

           4
                                    or sexual preference. "Discrimination"

           5                        does not include the unlawful treatment
           6
                                    of individuals based upon developmental,
           7

           8                        physical, cognitive, mental, sensory or

           9                        emotional impairment or any
          10
                                    combination of these.
          11

          12        C.     MBIC’s Reservation of Rights

          13        12.    On October 2, 2020, Neuropathy tendered the Underlying Lawsuit to
          14
               MBIC.
          15

          16        13.    On October 15, 2020, MBIC denied coverage, on the grounds that the

          17 claims alleged in the Underlying Lawsuit against Neuropathy were excluded under

          18
               the “professional services” exclusion.
          19

          20        14.    On November 16, 2020, Neuropathy responded to MBIC’s denial of
          21 coverage. Neuropathy argued that paragraph 32 of the Complaint in the Underlying

          22
               Lawsuit which alleges that “Defendants did not offer Mr. Bernal a cash pay or
          23

          24 insurance based option even though he had medical insurance”, as incorporated into

          25 the cause of action for Financial Elder Abuse is a covered claim because mental

          26
               anguish and emotional distress are recoverable damages.
          27

          28        15.    On January 14, 2021, Neuropathy further argued that paragraphs 14-16
1806890                                               -11-
                          COMPLAINT FOR DECLARATORY RELIEF and DEMAND FOR JURY TRIAL
  Case 8:21-cv-00607-DOC-JDE Document 1 Filed 03/31/21 Page 12 of 15 Page ID #:12



           1 of the Complaint in the Underlying Lawsuit regarding the “informational sales pitch”

           2
               that Bernal attended at Neuropathy fell under the advertising injury coverage in the
           3

           4 policy. Neuropathy also contended that Neuropathy does not provide any medical

           5 services, but only assists in providing marketing and advertising services for the

           6
               medical providers.     On January 21, 2021, Neuropathy provided MBIC with a
           7

           8 Management Services Agreement between it and Elite Medical Group effective April

           9 25, 2019.

          10
                    16.     On February 25, 2021, MBIC agreed to defend Neuropathy under a full
          11

          12 reservation of rights.

          13        17.     MBIC reserved its rights on the grounds that the Underlying Lawsuit
          14
               expressly alleges that Bernal was under the care and treatment of Neuropathy
          15

          16 (Complaint, Underlying Lawsuit, ¶36.)         Based on this allegation, Neuropathy is

          17 rendering professional services, which is subject to the professional services

          18
               exclusion under the Policy. In addition, the alleged “informational sales pitch” did
          19

          20 not allege any slander which would fall within the Policy’s “personal and advertising

          21 injury” coverage promise. Rather, the “informational sales pitch” was of health or

          22
               therapeutic advice, which falls within the professional services exclusion.
          23

          24        18.     MBIC further reserved its rights on the grounds that the allegations
          25 regarding an “abusive financial relationship” wherein Neuropathy allegedly required

          26
               Bernal to enter into a financial agreement with excessive interest rates and did not
          27

          28 offer a cash-pay or insurance-based option, do not satisfy the insurance agreement
1806890                                               -12-
                          COMPLAINT FOR DECLARATORY RELIEF and DEMAND FOR JURY TRIAL
  Case 8:21-cv-00607-DOC-JDE Document 1 Filed 03/31/21 Page 13 of 15 Page ID #:13



           1 because no “occurrence,” “property damage,” “or “bodily injury” is alleged. The

           2
               “Expected or Intended Injury” exclusion also precludes coverage for these claims.
           3

           4        19.     MBIC further reserved its rights on the grounds that the Financial Elder

           5 Abuse and Fraud causes of action are precluded under the Policy pursuant to

           6
               Insurance Code section 533.      There is also no “occurrence” to trigger “bodily
           7

           8 coverage” for these claims. Finally, plaintiffs do not allege “Discrimination” that

           9 resulted in injury to the feelings or reputation of Bernal so as to trigger coverage

          10
               under “personal and advertising injury” coverage.
          11

          12 20.     The claim for punitive damages as alleged in the Complaint in the Underlying

          13 Lawsuit is not covered under the Policy and is not insurable under California law.

          14
                                          FIRST CAUSE OF ACTION
          15

          16                                   Declaratory Relief

          17       21.      MBIC incorporates paragraphs 1 through 20 as though fully set forth
          18
               herein.
          19

          20         22.    An actual controversy has arisen between Plaintiff and Defendant
          21 herein, concerning their respective rights and duties under the Policy issued by

          22
               MBIC, as follows:
          23

          24                a. The claims alleged against Neuropathy in the Underlying Lawsuit do
          25                   not satisfy the Policy’s insuring agreements and/or are precluded
          26
                               under the “Professional Services” and/or “Expected or Intended
          27

          28                   Injury” exclusions of the Policy and/or Insurance Code section 533;
1806890                                                -13-
                           COMPLAINT FOR DECLARATORY RELIEF and DEMAND FOR JURY TRIAL
  Case 8:21-cv-00607-DOC-JDE Document 1 Filed 03/31/21 Page 14 of 15 Page ID #:14



           1                b. MBIC does not have a duty to defend Neuropathy in the Underlying
           2
                               Lawsuit;
           3

           4                c. MBIC does not have a duty to indemnify Neuropathy in the

           5                   Underlying Lawsuit.
           6
                     23.    As a result, an actual controversy exists as described herein and this
           7

           8 court may declare the rights and other legal relations of the parties pursuant to the

           9 Declaratory Judgment Act, 22 U.S.C. section 2201.

          10
                     24.    A judicial determination of this controversy is necessary and appropriate
          11

          12 in order for the parties to ascertain their rights, duties, and obligations under the

          13 Policy.

          14
                                                     PRAYER
          15

          16         WHEREFORE, MBIC prays for judgment against Defendant, as follows:

          17         1.     For a judgment declaring that MBIC has no duty to defend Neuropathy
          18
               in the Underlying Lawsuit;
          19

          20         2.     For a judgment declaring that MBIC has no duty to indemnify
          21 Neuropathy in the Underlying Lawsuit;

          22
                     3.     For general and special damages in an amount according to proof;
          23

          24         4.     For such relief as the Court may deem appropriate.
          25

          26

          27

          28
1806890                                                -14-
                           COMPLAINT FOR DECLARATORY RELIEF and DEMAND FOR JURY TRIAL
  Case 8:21-cv-00607-DOC-JDE Document 1 Filed 03/31/21 Page 15 of 15 Page ID #:15



           1 Dated: March 31, 2021             HAYES SCOTT BONINO ELLINGSON
                                               GUSLANI SIMONSON & CLAUSE, LLP
           2

           3
                                              By: /s/ Ryan Z. Keller
           4                                      STEPHEN M. HAYES
                                                  RYAN Z. KELLER
           5                                      Attorneys for Plaintiff
                                                  MASSACHUSETTS BAY INSURANCE
           6                                      COMPANY
           7

           8

           9                             DEMAND FOR JURY TRIAL
          10
                    MBIC hereby demands a trial by jury pursuant to Rule 38(b) of the Federal
          11

          12 Rules of Civil Procedure.

          13

          14
               Dated: March 31, 2021           HAYES SCOTT BONINO ELLINGSON
          15                                   GUSLANI SIMONSON & CLAUSE, LLP
          16

          17
                                              By: /s/ Ryan Z. Keller
          18                                      STEPHEN M. HAYES
                                                  RYAN Z. KELLER
          19                                      Attorneys for Plaintiff
                                                  MASSACHUSETTS BAY INSURANCE
          20                                      COMPANY
          21

          22

          23

          24

          25

          26

          27

          28
1806890                                             -15-
                        COMPLAINT FOR DECLARATORY RELIEF and DEMAND FOR JURY TRIAL
